Case 1:18-cv-00385-WES-LDA Document 13-1 Filed 10/05/18 Page 1 of 26 PageID #: 581




                              EXHIBIT 1




                                        1
Case 1:18-cv-00385-WES-LDA Document 13-1 Filed 10/05/18 Page 2 of 26 PageID #: 582




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND

  ARTUR ANDRADE, JULIA ANDRADE,       )
  And NORMAN J. DUBOIS, JR.,          )
  On behalf of themselves and all others so
                                      )
  similarly situated,                 )
                                      )                 CA NO. 18-cv-00385-WES-LDA
          Plaintiffs,                 )
  vs.                                 )                 AMENDED
                                      )                 CLASS ACTION COMPLAINT
                                      )
  OCWEN LOAN SERVICING, LLC,          )
  SERVICING, LLC, HSBC BANK           )                 JURY DEMAND
  USA, N.A. as trustee for OPTION ONE )
  MORTGAGE LOAN TRUST                 )
  2007-HL1, and DEUTSCHE BANK         )
  SAVINGS FUND SOCIETY, FSB           )
  as trustee for ARGENT SECURITIES,   )
  INC. ASSET BACKED PASS-THROUGH )
  CERTIFICATES 2006-M2,               )
                                      )
          Defendants.                 )



                                          INTRODUCTION

  1.     The Representative Plaintiffs Artur Andrade, Julia Andrade, and Norman J. Dubois, Jr., on

  behalf of themselves and all others so similarly situated, bring this action as described in the

  paragraphs set forth herein. The Representative Plaintiffs seek damages for breach of contract as

  Defendants failed to foreclose and sell in a manner prescribed by applicable law in breach of

  Defendants obligations pursuant to those mortgages. The Representative Plaintiffs also seek

  declaratory judgments that foreclosures and mortgagee’s foreclosure sales conducted by

  Defendants are in violation of R.I.G.L. § 19-14.11-1, in violation of a cease and desist order of the

  Rhode Island Department of Business Regulation’s Division of Banking and are void.




                                                   2
Case 1:18-cv-00385-WES-LDA Document 13-1 Filed 10/05/18 Page 3 of 26 PageID #: 583




  2.      The Representative Plaintiffs herein pray this Honorable Court find that the Defendants are

  in Breach of Contract, in violation of R.I.G.L. § 19-14.11-1, in violation of a cease and desist order

  of the Rhode Island Department of Business Regulation Division of Banking, and that foreclosures

  and mortgagee sales of the Representative Plaintiffs and class members mortgages and properties

  be declared void. The Representatives also request; that the Defendants be enjoined from further

  conveyance of the properties of the Representative Plaintiffs and class members; that the

  foreclosures and sales of the Representative Plaintiffs and class members mortgages and properties

  be rescinded; and award the Representative Plaintiffs and class members damages for Defendants

  misconduct.

                                    JURISDICTION AND VENUE

  3.      The events giving rise to the claims stated herein occurred in the District of Rhode Island

  and this venue is proper pursuant to 28 U.S.C. §§ 1391(b)(2) and 1391.

  4.      Venue is proper in this Honorable Court in that this Court has authority to issue declaratory

  and injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202 and Fed. R. Civ. P. Rule 57.

  5.      Pursuant to Fed. R. Civ. P. Rule 23(a)(1), this complaint is a putative class action in which

  the class is so numerous that joinder of all members is impracticable.

  6.      Pursuant to Fed. R. Civ. P. Rule 23(b)(1), there are questions of law and fact common to

  the class.

  7.      Pursuant to Fed. R. Civ. P. Rule 23(a)(3), the claims or defenses of the Representative

  Plaintiffs are typical of the claims or defenses of the class.

  8.      Pursuant to Fed. R. Civ. P. Rule 23(a)(4), the Representative Plaintiffs will fairly and

  adequately protect the interests of the class.




                                                     3
Case 1:18-cv-00385-WES-LDA Document 13-1 Filed 10/05/18 Page 4 of 26 PageID #: 584




  9.      Pursuant to Fed. R. Civ. P. Rule 23(b)(1)(A)&(B), prosecuting separate actions by or

  against individual class members would create a risk of: (A) inconsistent or varying adjudications

  with respect to individual class members that would establish incompatible standards of conduct

  for the party opposing the class; and (B) adjudications with respect to individual class members

  that, as a practical matter, would be dispositive of the interests of the other members not parties to

  the individual adjudications and may substantially impair or impede their ability to protect their

  interests.

  10.     Pursuant to Fed. R. Civ. P. Rule 23(b)(2), the party opposing the class has acted or refused

  to act on grounds that apply generally to the class, so that final injunctive relief or corresponding

  declaratory relief is appropriate respecting the class as a whole.

  11.     Pursuant to Fed. R. Civ. P. Rule 23(b)(3), the questions of law or fact common to class

  members predominate over any questions affecting only individual members, and a class action is

  superior to other available methods for fairly and efficiently adjudicating the controversy.

  12.     Plaintiff and members of the class claim ownership of their rightful property and seek to

  clear their titles of all illegal encumbrances pursuant to the provisions of Rhode Island General

  Laws § 34-16-4.

  13.     Plaintiffs and members of the class claim a judicial determination pursuant to R.I.G.L. §

  9-30-2 whether the deed to their properties are affected by any conveyance of another person in

  each of their chain of title

                                               PARTIES

  14.     Representative Plaintiffs Artur Andrade and Julia Andrade, on behalf of themselves and

  all those so similarly situated, are citizens of Rhode Island and are the former owners of 109-111

  West Lawn Avenue, Pawtucket, RI 02860, which is the subject property as noted herein.



                                                    4
Case 1:18-cv-00385-WES-LDA Document 13-1 Filed 10/05/18 Page 5 of 26 PageID #: 585




  15.     Representative Plaintiff, Norman J. Dubois, Jr., on behalf of himself and all those so

  similarly situated, is a citizen of Rhode Island and is the former owner of 31 Borden Street, East

  Providence, RI 02915 which is the one of the subject properties referenced herein.

  16.     Defendant Ocwen Loan Servicing, LLC (Ocwen) is a mortgage loan servicer with

  headquarters located at 1661 Worthington Road, Suite100, West Palm Beach, FL 33409.

  17.     Defendant HSBC BANK USA, N.A. (HSBC) is a banking related services company,

  headquartered at 1800 Tysons Blvd, Suite 50, Mc Lean, VA 22102. HSBC Bank USA, N.A. is the

  trustee for the Option One Mortgage Loan Trust 2007-HL1.

  18.     Defendant, Deutsche Bank Savings Fund Society, FSB as trustee for Argent Securities,

  Inc. Asset Backed Pass-Through Certificates 2006-M2 (Deutsche Bank), is located at 300 South

  Grand Avenue, 41st Floor, Los Angeles, CA 90071.

  19.     At all times herein mentioned, Defendants, Ocwen and HSBC both individually and

  collectively, are and were agents and/or joint venturers of each other, and in doing the acts alleged

  herein were acting within the course and scope of such agency.

  20.     Defendants, Ocwen and HSBC had actual and/or constructive knowledge of the acts of the

  other as described herein, and ratified, approved, joined in, acquiesced in, and/or authorized the

  acts of the other, and/or retained the benefits of said acts.

  21.     At all times herein mentioned, Defendants, Ocwen and Deutsche Bank both individually

  and collectively, are and were agents and/or joint venturers of each other, and in doing the acts

  alleged herein were acting within the course and scope of such agency.

  22.     Defendants, Ocwen and Deutsche Bank had actual and/or constructive knowledge of the

  acts of the other as described herein, and ratified, approved, joined in, acquiesced in, and/or

  authorized the acts of the other, and/or retained the benefits of said acts.



                                                     5
Case 1:18-cv-00385-WES-LDA Document 13-1 Filed 10/05/18 Page 6 of 26 PageID #: 586




            ALLEGATIONS OF THE ANDRADE REPRESENTATIVE PLAINTIFFS

  23.     The Andrade Representative Plaintiffs1 repeat and re-allege every allegation above as if set

  forth herein in full.

  24.     The Representative Plaintiffs bring this action on their own behalf and on behalf of all

  others so similarly situated.

  25.     On December 5, 2006, the Representative Plaintiffs were granted the subject property at

  109-111 West Lawn Avenue, Pawtucket, RI 02860. The deed evidencing said conveyance was

  recorded in the City of Pawtucket, Clerk’s Office, Land Evidence Records in Book 2779 at Page

  111 on December 11, 2006.

  26.     On December 5, 2006, the Representative Plaintiffs executed a mortgage and note both in

  the amount of Three Hundred Thirty Two Thousand Five Hundred and 00/100 ($332,500.00)

  Dollars, to Option One Mortgage Corporation as Lender and Mortgage Electronic Registration

  Systems, Inc. (MERS) as Mortgagee. Said mortgage was secured against the subject property and

  recorded in the City of Pawtucket, Clerk’s Office, Land Evidence Records in Book 2779 at Page

  113 on December 11, 2006. (“The Andrade Mortgage”).

  27.     The Andrade Mortgage states at paragraph 21, in pertinent part as follows;

                   21. Acceleration; Remedies. …If Lender invokes the STATUTORY
                   POWER OF SALE, Lender shall mail a copy of a notice of sale to
                   Borrower as provided in paragraph 14. Lender shall publish the
                   notice of sale, and the Property shall be sold in the manner
                   prescribed by Applicable Law. Lender or its designee may purchase
                   the Property at any sale. The proceeds of the sale shall be applied in

  1
   Specifically referring to Representative Plaintiffs Artur and Julia Andrade whom hereinafter in this section of the
  Amended Complaint are referred to as “Representative Plaintiffs” when not recognized in their individual capacities.

                                                           6
Case 1:18-cv-00385-WES-LDA Document 13-1 Filed 10/05/18 Page 7 of 26 PageID #: 587




                 the following order: (a) to all expenses of the sale, including, but not
                 limited to, reasonable attorneys’ fees; (b) to all sums secured by this
                 Security Instrument; and (c) any excess to the person or persons
                 legally entitled to it.

                 (Emphasis Added).

  28.     On November 18, 2009, Sand Canyon Corporation (formerly known as Option One

  Mortgage Corporation) purportedly assigned the Andrade Mortgage to HSBC Bank USA, N.A. as

  trustee for Option One Mortgage Loan Trust 2007-HL1. Said assignment was recorded in the City

  of Pawtucket Clerk’s Office Land Evidence Records in Book 3204 at Page 51 on November 20,

  2009.

  29.     Subsequently, Ocwen became the servicer of the Andrade Mortgage.

  30.     On July 1, 2015, R.I.G.L. § 19-14.11-1 became effective. Said statute requires that all third

  party residential mortgage servicers be licensed by the Rhode Island Department of Business

  Regulation Division of Banking. R.I.G.L. § 19-14.11-1 states;

                 § 19-14.11-1 License required. [Effective July 1, 2015.]. – (a) No
                 person shall act as a third-party loan servicer, directly or indirectly,
                 for a loan to a Rhode Island borrower without first obtaining a
                 license under this chapter from the director or the director's
                 designee.

                 (b) No license shall be required of:

                 (1) A depository institution, or an affiliate or subsidiary of a
                 depository institution, that is controlled by, or under common
                 control with, the depository institution and subject to the regulatory
                 authority of the primary regulator of the depository institution.

                 (2) A lender licensed under chapter 14 of title 19 that retains the
                 servicing rights on a loan originally closed in the lender's name and
                 subsequently sold, in whole or in part, to a third party, provided that
                 the provisions of §§ 19-14.11-2 (segregated accounts) and 19-14.11-
                 4 (prohibited acts and practices) of this chapter shall apply to such
                 lender.




                                                    7
Case 1:18-cv-00385-WES-LDA Document 13-1 Filed 10/05/18 Page 8 of 26 PageID #: 588




                 (3) A debt-management company licensed in this state when
                 engaged in activities permitted pursuant to its debt-management
                 license.

                 (4) An attorney licensed in this state when collecting a debt on
                 behalf of a client.

                 (5) Bona-fide nonprofit, organizations, exempt from taxation under
                 section 501(c) of the Internal Revenue Code, that are approved by
                 the Department of Housing and Urban Development as housing
                 counseling agencies; that have a physical location in Rhode Island;
                 and that lend state or federal funds.


  31.    On or about April 7, 2017, Ocwen, acting as third party servicer on behalf of HSBC, caused

  to be sent to the Representative Plaintiffs a Notice of Mortgagee Foreclosure Sale. Said Notice of

  Mortgagee Foreclosure Sale stated a sale date of June 1, 2017. Ocwen also caused to be published

  said notice.

  32.    The Representative Plaintiffs allege that on from July 1, 2015 through September 28, 2017,

  including on April 7, 2017, Ocwen was not a licensed third party servicer in the State of Rhode

  Island pursuant to R.I.G.L. § 19-14.11-1.

  33.    On April 20, 2017, The Rhode Island Department of Business Regulation, Division of

  Banking issued an Emergency Order pursuant to R.I.G.L. 42-35-14(c) directing Ocwen to

  immediately cease and desist from all unlicensed activity in the State of Rhode Island, including

  without limitation, acting as a third party loan servicer. (See: Exhibit 1; Consent Order Id. at

  ¶23(c)).

  34.    On June 1, 2017, Ocwen, acting as third party mortgage servicer for HSBC foreclosed the

  Andrade Mortgage and sold the subject property at mortgagee’s foreclosure sale. Such action is in

  violation of R.I.G.L. § 19-14.11-1, in violation of and in blatant disregard for the Emergency Order

  and is void, invalid, and without force and effect.



                                                   8
Case 1:18-cv-00385-WES-LDA Document 13-1 Filed 10/05/18 Page 9 of 26 PageID #: 589




  35.       On July 12, 2017, Ocwen, while still under the command of the aforenoted Emergency

  Order2, caused a foreclosure deed (Exhibit 2) to be recorded in the City of Pawtucket Clerk’s

  Office Land Evidence Records in Book 4111 at Page 192. Such action is in violation of R.I.G.L.

  § 19-14.11-1, in violation of and in blatant disregard for the Emergency Order and is void, invalid,

  and without force and effect.

  36.       The Representative Plaintiffs further allege that the foreclosure and sale are in breach of

  paragraph 21 of the Andrade Mortgage which requires that the property secured by the Andrade

  Mortgage be sold in a manner prescribed by applicable law. As all actions of Ocwen in foreclosing

  and conducting mortgagee’s foreclosure sale are in violation of R.I.G.L. § 19-14.11-1 and the

  Emergency Order, Ocwen and HSBC failed their obligation to the Representative Plaintiffs to

  ensure that those actions were conducted in a manner prescribed by applicable law thus breaching

  the Andrade Mortgage and for failing to first comply with the terms of the mortgage prior to

  exercising the power of sale.

  37.       As such, the notice, publication, foreclosure and sale are in violation of R.I.G.L. § 19-

  14.11-1, in violation of the Emergency Order, and in breach of the terms of paragraph 21 of the

  Andrade Mortgage contract due to Defendants failure to foreclose and sell in the manner prescribed

  by Applicable Law. Therefore, the foreclosure and sale are void, invalid, and without force or

  effect.




  2
   Ocwen entered into a Consent Order with the R.I. Department of Business Regulation Division of Banking on
  September 29, 2017, granting them License to act as a third party servicer pursuant to R.I.G.L. § 19-14.11-1. (See:
  Exhibit 1).

                                                          9
Case 1:18-cv-00385-WES-LDA Document 13-1 Filed 10/05/18 Page 10 of 26 PageID #: 590




               ALLEGATIONS OF THE DUBOIS REPRESENTATIVE PLAINTIFF

   38.     The Dubois Representative Plaintiff3 repeats and re-alleges every allegation above as if set

   forth herein in full.

   39.     The Representative Plaintiff brings this action on his own behalf and on behalf of all others

   so similarly situated.

   40.     On August 16, 2002, the Representative Plaintiff was conveyed the subject property. The

   Deed granting the property to the Representative Plaintiff was recorded in the East Providence

   Clerk’s Office Land Evidence Records in Book 1803, at page 146 on August 19, 2002.

   41.     On June 30, 2006, the Representative Plaintiff executed a promissory note and mortgage

   deed in the sum of Two Hundred Sixty-Five Thousand Five Hundred Dollars ($265,500.00) in

   favor of Argent Mortgage Company, LLC. (“Dubois Mortgage/Note”). The Dubois Mortgage was

   recorded in the East Providence Clerk’s Office Land Evidence Records in Book 2691, at Page 194

   on July 7, 2006.

   42.     The Dubois Mortgage states at paragraph 22 as follows;

                    22. Acceleration; Remedies. Lender shall give notice to Borrower
                    prior to acceleration following Borrower’s breach of any covenant
                    or agreement in this Security Instrument…The notice shall specify:
                    (a) the default; (b) the action required to cure the default; (c) a date,
                    not less than 30 days from the date the notice is given to Borrower,
                    by which the default must be cured; and (d) that failure to cure the
                    default on or before the date specified in the notice may result in
                    acceleration of the sums secured by this Security Instrument and sale
                    of the Property. The notice shall further inform Borrower of the right
                    to reinstate after acceleration and the right to bring a court action to
                    assert the non-existence of a default or any other defense of
                    Borrower to acceleration and sale. If the default is not cured on or
                    before the date specified in the notice, Lender at its option may
                    require immediate payment in full of all sums secured by this
                    Security Instrument without further demand and may invoke the
                    STATUTORY POWER OF SALE and any other remedies

   3
    Specifically referring to Representative Plaintiff Norman J. Dubois, Jr., who hereinafter in this section of the
   Amended Complaint is referred to as “Representative Plaintiff” when not recognized in his individual capacity.

                                                          10
Case 1:18-cv-00385-WES-LDA Document 13-1 Filed 10/05/18 Page 11 of 26 PageID #: 591




                 permitted by Applicable Law. Lender shall be entitled to collect all
                 expenses incurred in pursuing the remedies provided in this Section
                 22, including, but not limited to, reasonable attorneys’ fees and costs
                 of title evidence.

                 If Lender invokes the STATUTORY POWER OF SALE, Lender
                 shall mail a copy of a notice of sale to Borrower as provided in
                 Section 15. Lender shall publish the notice of sale, and the Property
                 shall be sold in the manner prescribed by Applicable Law. Lender
                 or its designee may purchase the Property at any sale. The proceeds
                 of the sale shall be applied in the following order: (a) to all expenses
                 of the sale, including, but not limited to, reasonable attorneys’ fees;
                 (b) to all sums secured by this Security Instrument; and (c) any
                 excess to the person or persons legally entitled to it.

                 (Emphasis added).


   43.    On January 20, 2009, Argent Mortgage Company, LLC purportedly assigned the subject

   mortgage to Deutsche Bank. Said purported assignment was recorded in the East Providence

   Clerk’s Office Land Evidence Records in Book 3040 Page 30 on February 25, 2009.

   44.    Subsequently, Ocwen became the servicer of the Dubois Mortgage.

   45.    On July 1, 2015, R.I.G.L. § 19-14.11-1 became effective. Said statute requires that all third

   party residential mortgage servicers be licensed by the Rhode Island Department of Business

   Regulation Division of Banking. R.I.G.L. § 19-14.11-1 states;

                 § 19-14.11-1 License required. [Effective July 1, 2015.]. – (a) No
                 person shall act as a third-party loan servicer, directly or indirectly,
                 for a loan to a Rhode Island borrower without first obtaining a
                 license under this chapter from the director or the director's
                 designee.

                 (b) No license shall be required of:

                 (1) A depository institution, or an affiliate or subsidiary of a
                 depository institution, that is controlled by, or under common
                 control with, the depository institution and subject to the regulatory
                 authority of the primary regulator of the depository institution.


                                                   11
Case 1:18-cv-00385-WES-LDA Document 13-1 Filed 10/05/18 Page 12 of 26 PageID #: 592




                  (2) A lender licensed under chapter 14 of title 19 that retains the
                  servicing rights on a loan originally closed in the lender's name and
                  subsequently sold, in whole or in part, to a third party, provided that
                  the provisions of §§ 19-14.11-2 (segregated accounts) and 19-14.11-
                  4 (prohibited acts and practices) of this chapter shall apply to such
                  lender.

                  (3) A debt-management company licensed in this state when
                  engaged in activities permitted pursuant to its debt-management
                  license.

                  (4) An attorney licensed in this state when collecting a debt on
                  behalf of a client.

                  (5) Bona-fide nonprofit, organizations, exempt from taxation under
                  section 501(c) of the Internal Revenue Code, that are approved by
                  the Department of Housing and Urban Development as housing
                  counseling agencies; that have a physical location in Rhode Island;
                  and that lend state or federal funds.


   46.    On April 20, 2017, The Rhode Island Department of Business Regulation, Division of

   Banking issued an Emergency Order pursuant to R.I.G.L. 42-35-14(c) directing Ocwen to

   immediately cease and desist from all unlicensed activity in the State of Rhode Island, including

   without limitation, acting as a third party loan servicer. (See: Exhibit 1; Consent Order Id. at

   ¶23(c)).

   47.    On or about August 4, 2017, Ocwen, acting as third party servicer on behalf of Deutsche

   Bank, caused to be sent to the Representative Plaintiff a Notice of Mortgagee Foreclosure Sale.

   Said Notice of Mortgagee Foreclosure Sale stated a sale date of September 26, 2017. Ocwen also

   caused to be published said notice.

   48.    The Representative Plaintiff alleges that from July, 2015 through September 28, 2017,

   including on August 4, 2017, Ocwen was not a licensed third party servicer in the State of Rhode

   Island pursuant to R.I.G.L. § 19-14.11-1 and on August 4, 2017, Ocwen was under an Order of the

                                                    12
Case 1:18-cv-00385-WES-LDA Document 13-1 Filed 10/05/18 Page 13 of 26 PageID #: 593




   Division of Banking to cease and desist from all unlicensed activity in the State of Rhode Island,

   including without limitation, acting as a third party loan servicer.

   49.    On September 26, 2017, Ocwen, acting as third party mortgage servicer for Deutsche Bank

   foreclosed the Dubois Mortgage and sold the subject property at mortgagee’s foreclosure sale.

   50.    The Representative Plaintiff alleges that on September 26, 2017, Ocwen was not a licensed

   third party servicer in the State of Rhode Island pursuant to R.I.G.L. § 19-14.11-1 and was under

   an Order of the Division of Banking to cease and desist from all unlicensed activity in the State of

   Rhode Island, including without limitation, acting as a third party loan servicer.

   51.    Such action is in violation of R.I.G.L. § 19-14.11-1, in violation of and in blatant disregard

   for the Emergency Order issued by the Division of Banking, and in breach of the Dubois Mortgage

   at paragraph 22 for failure to foreclose and sell in a manner prescribed by Applicable Law.

   52.    The Representative Plaintiff further alleges that the foreclosure and sale are in breach of

   paragraph 22 of the Dubois Mortgage which requires that the property secured by the Dubois

   Mortgage be sold in a manner prescribed by applicable law. As all actions of Ocwen in foreclosing

   and conducting mortgagee’s foreclosure sale are in violation of R.I.G.L. § 19-14.11-1 and the

   Emergency Order, Ocwen and Deutsche Bank failed their obligation to the Representative Plaintiff

   to ensure that those actions were conducted in a manner prescribed by applicable law thus

   breaching the Dubois Mortgage and for failing to first comply with the terms of the mortgage prior

   to exercising the power of sale.

   53.    As such, the notice, publication, foreclosure and sale are in violation of R.I.G.L. § 19-

   14.11-1, in violation of the Emergency Order, and in breach of the terms of paragraph 22 of the

   Dubois Mortgage contract due to Defendants failure to foreclose and sell in the manner prescribed




                                                    13
Case 1:18-cv-00385-WES-LDA Document 13-1 Filed 10/05/18 Page 14 of 26 PageID #: 594




   by Applicable Law. Therefore, the foreclosure and sale are void, invalid, and without force or

   effect.

                                         CLASS ALLEGATIONS

   54.       The Representative Plaintiffs repeat and re-allege every allegation above as if set forth

   herein in full.

   55.       Plaintiffs bring this action as a Class Action pursuant to R.I. R. Civ. P. Rule 23.

   56.       The Representative Plaintiffs sue on behalf of themselves and all homeowners or former

   homeowners wherein Defendants; (1) completed foreclosure of the Representative Plaintiffs and

   Class Members mortgages and/or mortgagee sales of the Representative Plaintiffs and Class

   Members properties; (2) between July 1, 2015 through September 28, 2017; (3) in violation of

   R.I.G.L. § 19-14.11-1; (4) and in breach of the terms of the Representative Plaintiffs and Class

   Members mortgages by failing to foreclose and sell in the manner prescribed by Applicable Law.

   57.       The Representative Plaintiffs sue on behalf of themselves and all homeowners or former

   homeowners wherein Defendants; (1) attempted foreclosure of Class Members Mortgages and/or

   mortgagee sales of Class Members properties; (2) between July 1, 2015 through September 28,

   2017; (3) in violation of R.I.G.L. § 19-14.11-1; (4) and in breach of the terms of Class Members

   mortgages by failing to foreclose and sell in the manner prescribed by Applicable Law.

   58.       The gravity of harm to the Representative Plaintiffs and members of the class resulting

   from the Defendants wrongdoing outweighs any conceivable reasons, justifications and/or motives

   of said Defendants for engaging in such unfair acts and practices.

   59.       Defendants conduct was unfair, oppressive, and contrary to public policy and the generally

   recognized standards applicable to the consumer lending business.




                                                      14
Case 1:18-cv-00385-WES-LDA Document 13-1 Filed 10/05/18 Page 15 of 26 PageID #: 595




   60.    The Representative Plaintiffs and members of the class suffered quantifiable damages such

   as loss of equity in their homes, money spent on funding bankruptcy, legal defense of foreclosure

   and eviction, and moving and relocation expenses.

   61.    The Representative Plaintiffs and members of the class have suffered general damages such

   as loss of property interest, negative impact to credit ratings, loss of their homes, lost opportunities

   to rectify their situations through loss mitigation and mediation of their mortgage delinquencies,

   and extreme mental and emotional distress.

   62.    The Representative Plaintiffs and members of the class seek actual, exemplary, punitive,

   and monetary damages.

   63.    The Representative Plaintiffs claim on behalf of themselves and all others so similarly

   situated that the Defendant’s breach of mortgage contracts, violation of R.I.G.L. § 19-14.11-1,

   violation of the Emergency Order issued by the Rhode Island Department of Business Regulation

   Division of Banking ordering that Ocwen immediately cease and desist all unlicensed activity as

   a third party loan servicer, and breaches of contract for failure to foreclose and sell in the manner

   prescribed by Applicable Law pursuant to those mortgages, are the direct causes of the harms

   alleged herein.

   64.    Excluded from the class are governmental entities, the Defendants, their affiliates and

   subsidiaries, the Defendants current employees and current or former officers, directors, agents,

   representatives, their family members, the members of this Court and its staff.

   65.    The Representative Plaintiffs do not know the exact size or identities of the members of

   the class, since such information is in the exclusive control of Defendants. The Representative

   Plaintiffs believe that the class encompasses hundreds of individuals whose identities can be




                                                     15
Case 1:18-cv-00385-WES-LDA Document 13-1 Filed 10/05/18 Page 16 of 26 PageID #: 596




   readily ascertained from Defendants books and records. Therefore, the class is so numerous that

   joinder of all members is impracticable. (i.e. Numerosity).

   66.    The Representative Plaintiffs and all members of the class have been subject to and affected

   by the same conduct.

   67.    The questions of law and fact are common to the class and predominate over any questions

   affecting only individual members of the class. (i.e. Commonality).

   68.    The claims of the Representative Plaintiffs are typical of the claims of the class and do not

   conflict with the interests of any other members of the class in that the Representative Plaintiffs

   and the other members of the class were subject to the same conduct. (i.e. Typicality).

   69.    The Representative Plaintiffs will fairly and adequately represent the interests of the class

   as a whole. The Representative Plaintiffs are committed to the vigorous prosecution of the class

   claims and have retained attorneys who are qualified to pursue this litigation and have experience

   in class actions – in particular, wrongful foreclosure actions. (i.e. Adequacy).

   70.    A Class Action is superior to other methods for the fast and efficient adjudication of this

   controversy. A class action regarding the issues in this case does not create any problems of

   manageability.

   71.    The Defendants have acted or refused to act on grounds generally applicable to the class,

   thereby making appropriate final injunctive relief or corresponding declaratory relief with respect

   to the class as a whole.

   72.    The questions of law or fact common to the members of the class predominate over any

   questions affecting only individual members, and that a class action is superior to other available

   methods for the fair and efficient adjudication of the controversy.




                                                    16
Case 1:18-cv-00385-WES-LDA Document 13-1 Filed 10/05/18 Page 17 of 26 PageID #: 597




   73.     It is not in the best interest of members of the class to individually control the prosecution

   or defense of separate actions.

   74.     The specific extent and nature of any litigation concerning the controversy already

   commenced by or against members of the class is minimal.

   75.     It is desirable to concentrate the litigation of the claims in this particular forum.

   76.     There are little to no difficulties likely to be encountered in the management of a

   classification.

                                              COUNT I
                                      DECLARATORY JUDGMENT
                                            § 9-30, et seq.

   77.     The Representative Plaintiffs repeat and re-allege every allegation above as if set forth

   herein in full.

   78.     The Representative Plaintiffs bring these claims on behalf of themselves and all others so

   similarly situated.

   79.     On July 1, 2015, R.I.G.L. § 19-14.11-1 became effective. Said statute requires that all third

   party residential mortgage servicers be licensed by the Rhode Island Department of Business

   Regulation Division of Banking. R.I.G.L. § 19-14.11-1 states;

                     § 19-14.11-1 License required. [Effective July 1, 2015.]. – (a) No
                     person shall act as a third-party loan servicer, directly or indirectly,
                     for a loan to a Rhode Island borrower without first obtaining a
                     license under this chapter from the director or the director's
                     designee.

                     (b) No license shall be required of:

                     (1) A depository institution, or an affiliate or subsidiary of a
                     depository institution, that is controlled by, or under common
                     control with, the depository institution and subject to the regulatory
                     authority of the primary regulator of the depository institution.




                                                       17
Case 1:18-cv-00385-WES-LDA Document 13-1 Filed 10/05/18 Page 18 of 26 PageID #: 598




                  (2) A lender licensed under chapter 14 of title 19 that retains the
                  servicing rights on a loan originally closed in the lender's name and
                  subsequently sold, in whole or in part, to a third party, provided that
                  the provisions of §§ 19-14.11-2 (segregated accounts) and 19-14.11-
                  4 (prohibited acts and practices) of this chapter shall apply to such
                  lender.

                  (3) A debt-management company licensed in this state when
                  engaged in activities permitted pursuant to its debt-management
                  license.

                  (4) An attorney licensed in this state when collecting a debt on
                  behalf of a client.

                  (5) Bona-fide nonprofit, organizations, exempt from taxation under
                  section 501(c) of the Internal Revenue Code, that are approved by
                  the Department of Housing and Urban Development as housing
                  counseling agencies; that have a physical location in Rhode Island;
                  and that lend state or federal funds.


   80.    From July 1, 2015 to September 28, 2017, Ocwen, acting as third party servicer on behalf

   of various mortgagees and note holders, including, but not limited to HSBC and Deutsche Bank,

   caused to be sent to the Representative Plaintiffs and class members Notices of Mortgagee

   Foreclosure Sale.

   81.    From July 1, 2015 to September 28, 2017, Ocwen, acting as third party mortgage servicer

   on behalf of various mortgagees and note holders, including, but not limited to HSBC and

   Deutsche Bank, foreclosed mortgages and sold properties at mortgagee’s foreclosure sale of the

   Representative Plaintiffs and class members.

   82.    From April 20, 2017 through September 28, 2017 Ocwen was Ordered by the Rhode Island

   Department of Business Regulation, Division of Banking to immediately cease and desist from all

   unlicensed activity in the State of Rhode Island, including without limitation, acting as a third party

   loan servicer, pursuant to an Emergency Order issued by said regulatory agency.




                                                     18
Case 1:18-cv-00385-WES-LDA Document 13-1 Filed 10/05/18 Page 19 of 26 PageID #: 599




   83.     The Representative Plaintiffs allege that from July 1, 2015 to September 28, 2017, Ocwen

   was not a licensed third party servicer in the State of Rhode Island as is required pursuant to

   R.I.G.L. § 19-14.11-1.

   84.     The Representative Plaintiffs allege that any and all servicing activity is in violation of

   R.I.G.L. § 19-14.11-1, in violation of the Emergency Order and is void, invalid, and without force

   and effect.

   85.     On July 12, 2017, Ocwen, while still under the command of the aforenoted Emergency

   Order4, caused a foreclosure deed to be recorded in the City of Pawtucket Clerk’s Office Land

   Evidence Records in Book 4111 at Page 192. Such action is in violation of R.I.G.L. § 19-14.11-1,

   in violation of and blatant disregard of the Emergency Order, and is void, invalid, and without

   force and effect.

   86.     As a result of Ocwen’s invalid and void actions in violation of the Emergency Order and

   R.I.G.L. § 19-14.11-1, the Representative Plaintiffs and members of the class’ mortgage loan

   accounts were charged fees and costs and expenses for certified mail, advertising costs, legal fees,

   auctioneer costs and other charges which were reflected in their monthly mortgage statements.

   87.     The Representative Plaintiffs and members of the class have incurred damages in hiring

   attorneys, in regard to the improper action of Defendants foreclosures and sales while Ocwen was

   in violation of the Emergency Order and R.I.G.L. § 19-14.11-1.

   88.     The Representative Plaintiffs and members of the class have suffered harm and are

   threatened with additional harm from Defendants attempted improper foreclosure and sale,

   including but not limited to higher principle balances, improper negative reporting to credit



   4
    Ocwen entered into a Consent Order with the R.I. Department of Business Regulation Division of Banking on
   September 29, 2017, granting them License to act as a third party servicer pursuant to R.I.G.L. § 19-14.11-1. (See:
   Exhibit 1).

                                                           19
Case 1:18-cv-00385-WES-LDA Document 13-1 Filed 10/05/18 Page 20 of 26 PageID #: 600




   bureaus; inappropriate fees and charges assessed to them, including broker price opinion fees,

   inspection fees, attorney’s fees, “process management” fees, late fees and other charges associated

   with delinquency and default.

   89.     The Defendants foreclosure and sale of their homes as noted herein above, in violation of

   statute, are the direct cause of the harms alleged herein and not the Representative Plaintiffs and

   class members failure to make their mortgage payments.

   90.     Therefore, the Representative Plaintiffs and members of the class would not have suffered

   the foreclosure, sale, or the harms as noted herein were it not for the Defendants improper

   foreclosure and sale as noted herein.

   91.     The Representative Plaintiffs and members of the class are entitled to a declaratory

   judgment determining that the foreclosures and mortgagee’s foreclosure sales of their properties

   are in violation of R.I.G.L. § 19-14.11-1, with certain of them conducted while Ocwen was also

   under the restrictions and command of the Emergency Order and therefore are ineffective, invalid,

   without force or effect, and void.

                                 COUNT II
         BREACH OF CONTRACT AND FAILURE TO COMPLY WITH CONDITIONS
            PRECEDENT TO EXERCISE THE STATUTORY POWER OF SALE

   92.     The Representative Plaintiffs repeat and re-allege every allegation above as if set forth

   herein in full.

   93.     The Representative Plaintiffs bring these claims on behalf of themselves and all others so

   similarly situated

   94.     In Rhode Island, the right to exercise the power of sale in a mortgage is derived from the

   mortgage contract itself.




                                                   20
Case 1:18-cv-00385-WES-LDA Document 13-1 Filed 10/05/18 Page 21 of 26 PageID #: 601




   95.     In Rhode Island, a contract containing a requirement that any foreclosure and sale be

   conducted in a manner prescribed by applicable law is construed as a condition precedent, which

   requires strict compliance.

   96.     The Andrade Mortgage provides that any foreclosure and sale be conducted in a manner

   prescribed by applicable law at paragraph 21. The Dubois Mortgage provides that any foreclosure

   and sale be conducted in a manner prescribed by applicable law at paragraph 22. The

   Representative Plaintiffs allege that all standard mortgage contracts contain this obligation of their

   lenders.

   97.     In Rhode Island, a mortgagee agreeing to foreclosure and sell in a manner prescribed by

   applicable law, must do so as agreed.

   98.     In Rhode Island, the power to sell by foreclosure sale is derived from the mortgage and

   statute, and strict compliance with the requirements of paragraph 21 or 22 of the mortgage is an

   obligation of the mortgagee. Failing to foreclose and sell in a manner prescribed by applicable law

   pursuant to paragraph 21 of the mortgage is a breach of contract and renders a foreclosure sale

   void.

   99.     The Representative Plaintiffs have herein alleged that the foreclosures and sales are in

   breach of the Andrade and Dubois Mortgages which require that the properties secured thereby be

   sold in a manner prescribed by applicable law. As all Actions of Ocwen in foreclosing and

   conducting mortgagee’s foreclosure sale are in violation of R.I.G.L. § 19-14.11-1 and the

   Emergency Order, Ocwen, Deutsche Bank, and HSBC failed their obligations to the

   Representative Plaintiffs to ensure that those actions were conducted in a manner prescribed by

   applicable law thus breaching the Andrade and Dubois Mortgages and failing to first comply with

   the terms of the mortgage prior to exercising the power of sale.



                                                    21
Case 1:18-cv-00385-WES-LDA Document 13-1 Filed 10/05/18 Page 22 of 26 PageID #: 602




   100.    As such, the notices, publications, foreclosures and sales are in violation of R.I.G.L. § 19-

   14.11-1, in violation of the Emergency Order, and in breach of the terms of the Andrade Dubois

   Mortgage contracts due to Defendants failure to foreclose and sell in the manner prescribed by

   applicable law. Therefore, the foreclosures and sales are void, invalid, and without force or effect.

   101.    The mortgage contract entered into by the Representative Plaintiffs and members of the

   class constitute valid offers.

   102.    Upon the Representative Plaintiffs and members of the class executing those mortgage

   contracts and giving them to their Lenders, their Lenders accepted those offers.

   103.    Alternatively, the Representative Plaintiffs and class members execution of those mortgage

   contracts thereby giving security interests in their property to their Lenders constitute offers.

   Acceptance of those offers occurred when Defendants accepted payments made by the

   Representative Plaintiffs and members of the class pursuant to their mortgage contracts.

   104.    The mortgage contract was supported by consideration. The Representative Plaintiffs and

   class members payments to Defendants constitutes consideration.

   105.    The Representative Plaintiffs and members of the class, and Defendants thereby formed

   valid contracts and the Representative Plaintiffs and class members were, are, and remain ready

   willing and able to perform under those contracts.

   106.    Defendants breached the mortgage contracts made with the Representative Plaintiffs and

   class members by refusing to honor the terms of those mortgage contracts by failing to abide by

   applicable law when foreclosing and conducting mortgagee’s foreclosure sales.

   107.    There was no compliance with the terms of the mortgages to exercise the statutory power

   of sale as indicated above.




                                                    22
Case 1:18-cv-00385-WES-LDA Document 13-1 Filed 10/05/18 Page 23 of 26 PageID #: 603




   108.   No Foreclosure Notice was sent to the Representative Plaintiffs or class members which

   specifically complied with obligations of the Lender as set forth in said mortgage contracts.

   109.   The Defendants noticed, published, foreclosed and conducted sales of the Representative

   Plaintiffs and class members property, in violation of R.I.G.L. § 19-14.11-1, in violation of an

   Emergency Order issued by the R.I. Department of Business Regulation Division of Banking, and

   in breach of the Representative Plaintiffs and class members mortgages.

   110.   Due to these failures to comply with the terms of those mortgages, no entity was

   contractually authorized to exercise the statutory power of sale and notice, publish, foreclose and

   sell at mortgagee’s sale the properties of the Representative Plaintiffs and members of the class.

   These actions constitute a breach of contract, resulting in damages to the Representative Plaintiffs

   and members of the class.

   111.   As a result of the Defendants improper and invalid exercise of the statutory power of sale

   and purported foreclosure sales, the Representative Plaintiffs and class members mortgage loan

   accounts were charged fees and costs and expenses for certified mail, advertising costs, legal fees,

   auctioneer costs and other charges which were reflected in their monthly mortgage statements.

   112.   The Representative Plaintiffs and class members have incurred damages in hiring

   attorneys, in regard to the improper actions of Defendants seeking to conduct and/or conducting

   foreclosures and sales without complying with applicable law.

   113.   The Representative Plaintiffs and class members have also incurred mental and emotional

   injuries and damages due to the improper forecloses and sales of their properties by Defendants

   without complying with the terms of their mortgages.

   114.   The Representative Plaintiffs and class members have suffered harm and are threatened

   with additional harm from Defendants breaches, including but not limited to higher principle



                                                   23
Case 1:18-cv-00385-WES-LDA Document 13-1 Filed 10/05/18 Page 24 of 26 PageID #: 604




   balances, improper negative reporting to credit bureaus; inappropriate fees and charges assessed

   to them, including broker price opinion fees, inspection fees, attorney’s fees, “process

   management” fees, late fees and other charges associated with delinquency and default.

   115.    The Defendants breaches of contract and failure to comply with conditions precedent as

   noted herein above, are the direct cause of the harms alleged herein and not the Representative

   Plaintiffs and class members failure to make their mortgage payments.

   116.    Therefore, the Representative Plaintiffs and members of the class would not have suffered

   the foreclosures, sales, or the harms as noted herein were it not for the Defendants breaches of the

   mortgage contracts as noted herein.

   117.    The Representative Plaintiffs and members of the class are entitled to a declaratory

   judgment determining that the notices, publications, foreclosures, and mortgagee’s foreclosure

   sales of their properties are void.

   118.    The Representatives and members of the class are entitled to injunctive relief preventing

   the further conveyance of their properties.

   119.    The Representative Plaintiffs and members of the class are entitled to cancellation of costs

   and fees assessed to them for wrongful foreclosure, together with additional damages.

   120.    The Representative Plaintiffs and members of the class are entitled to be returned to their

   status and circumstances prior to the foreclosures, and sales of their properties, including, but not

   limited to, the rescission of foreclosures and sales.

   121.    The Representative Plaintiffs and members of the class are entitled to actual, monetary,

   punitive and exemplary damages, restitution, an accounting, attorneys’ fees and costs, equitable

   relief and all other relief as provided by state law.


   Dated: October 5, 2018

                                                     24
Case 1:18-cv-00385-WES-LDA Document 13-1 Filed 10/05/18 Page 25 of 26 PageID #: 605




                                             Respectfully Submitted,
                                             The Representative Plaintiffs,
                                             On behalf of themselves and all those
                                             So similarly situated, By their Attorney,

                                             /s/ Todd S. Dion
                                             Todd S. Dion Esq. (#6852)
                                             15 Cottage Avenue, Suite 202
                                             Quincy, MA 02169
                                             401-965-4131 Phone
                                             401-270-2202 Fax
                                             toddsdion@msn.com




                                        25
Case 1:18-cv-00385-WES-LDA Document 13-1 Filed 10/05/18 Page 26 of 26 PageID #: 606




                                  CERTIFICATE OF SERVICE

   I hereby certify that on October 5, 2018, a copy of the foregoing document, filed through the
   CM/ECF System, will be sent electronically to the registered participants as identified on the
   Notice of Electronic Filing (NEF) and paper copies shall be served by first class mail postage
   prepaid on the parties listed on the NEF as not receiving electronic notice.

                                                     /s/ Todd S Dion
                                                     Todd S. Dion




                                                26
